department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date date uil legend city state y date dear this is in response to your ruling_request dated date with respect to the proposed transfer of your assets to a private_operating_foundation in the manner and under the circumstances described below facts you are organized as a charitable_trust recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code code and classified as a private_operating_foundation within the meaning of sec_4942 you operate a life-care retirement facility for the aged in city state to better protect your assets and provide a more clearly understandable form of business organization your trustees propose to transfer all of your assets and operations for no consideration to y a state not-for profit corporation organized on date y will apply for recognition of exemption under sec_501 and seek classification as a private_operating_foundation under sec_4942 the board_of directors of y will be the same as your trustees ruling requested you have requested the following ruling y a state not-for-profit corporation will be permitted to take advantage of any special rules or savings provisions under chapter to the same extent as available to the present testamentary_trust law sec_501 of the code provides in pertinent part that an organization must be organized and operated exclusively for religious charitable or educational_purposes and no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to a liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_4940 of the code generally imposes an excise_tax on a private foundation's net_investment_income for the taxable_year sec_4940 of the code provides for a reduction in the excise_tax on net_investment_income to one percent where a private_foundation meets certain distribution_requirements sec_4940 of the code provides that in the case of a private_foundation which is a successor to another private_foundation the determination of whether the successor foundation qualifies for the reduced excise_tax shall be made by taking into account the experience of the transferor foundation and the successor foundation sec_4942 of the code generally imposes a tax on the income of a private_foundation other than an operating_foundation under sec_4942 for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year sec_4942 of the code provides that the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code provides for a carryover of the amount by which qualifying distributions during the five preceding_taxable_years other than amounts required to be distributed out of corpus under sec_4942 have exceeded the distributable amounts for such years sec_4942 of the code provides in part that the term operating_foundation means any organization that makes certain qualifying distributions directly for the active_conduct of the activities constituting the purpose or function for which it is organized an operating_foundation must meet i the income test and ii either the assets_test the endowment_test or the support_test sec_1_507-3 of the treasury regulations regulations provides that in a sec_507 transfer a transferee organization will not be treated as a newly created organization the transferee organization is treated as possessing those attributes and characteristics of the transferor organization which are described in sec_1_507-3 and sec_1_507-3 of the regulations provides that a transferee organization shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer sec_1_507-3 of the regulations provides in general that in the event of a transfer of assets described in sec_507 of the code any person who is a substantial_contributor within the meaning of sec_507 with respect to the transferor foundation shall be treated as a substantial_contributor with respect to the transferee foundation sec_1_507-3 of the regulations provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting there from prior to or as a result of making a transfer of assets described in sec_507 of the code to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its net assets to one or more private_foundations that are effectively controlled directly or indirectly by the same person or persons that effectively controlled the transferor private_foundation the transferee private_foundation will be treated as if purposes of sec_4940 through of the code and sec_507 through it were the transferor private_foundation for sec_1_507-3 of the regulations provides that a transfer of assets is described in sec_507 if it is made by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization for purposes of sec_507 the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides that the term significant disposition of assets to one or more private_foundations includes any disposition or series of related dispositions by a private_foundation to one or more private_foundations of percent or more of the fair_market_value of the net assets of the transferor foundation at the beginning of the taxable_year in which the transfers occur sec_53_4940-1 of the foundations and similar excise_tax regulations foundation regulations provides that gross_investment_income means the gross amounts of income from interest dividends rents and royalties received by a private_foundation from all sources but does not include such income to the extent included in computing the tax imposed by sec_511 of the code sec_53_4940-1 of the foundation regulations provides that for purposes of the tax imposed by sec_4940 of the code there shall be taken into account only capital_gains_and_losses from the sale_or_other_disposition of property held by a private_foundation for investment purposes revrul_2002_28 2002_1_cb_941 discusses among other things a private foundation's responsibilities when it transfers all of its assets to one or more effectively controlled private_foundations and gives detailed information as to the applicability of the excise_taxes imposed by sections of the code the ruling presents three situations in which a private_foundation transfers all of its assets to one or more other effectively controlled private_foundations in situation two the trustees of a private_foundation trust created a not-for-profit corporation to carry on the trust's charitable activities which the trustees have determined can be more effectively accomplished by operating in corporate form all of the trust's assets and liabilities are transferred to the not-for-profit corporation analysis after y is recognized as an organization described in sec_501 of the code and classified as a private_operating_foundation under sec_4942 you will transfer for no consideration percent of your assets to y our evaluation of the facts and circumstances in your ruling_request indicates that the proposed transfer of all of your assets to y would be similar to the facts and circumstances described in situation two of revrul_2002_28 supra your transfer is described in sec_507 therefore y would be treated as if it were you for purposes of chapter and sec_507 through as outlined below sec_507 sec_507 of the code describes a transfer from one private_foundation to another private_foundation according to any liquidation merger redemption recapitalization or other adjustment organization or reorganization sec_1_507-3 of the regulations describes the terms other adjustment organization or reorganization as including any partial_liquidation or any other significant distribution of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets to one or more private_foundations is defined by sec_1_507-3 as any disposition or series of dispositions where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year since you will transfer all of your assets to y a private_foundation for no consideration and such transfer will not be a distribution out of current income your proposed transfer will be a significant disposition of assets that qualifies as a transfer under sec_507 in the case of a significant disposition of assets to one or more private_foundations within the meaning of sec_507 of the code the transferee organization shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of sec_1_507-3 of the regulations as discussed above your transfer will be described in sec_507 accordingly y will be treated as possessing your attributes and characteristics as described in sec_1_507-3 and under sec_1_507-3 of the regulations y will be treated as possessing your aggregate tax_benefit consistent with sec_1_507-3 and i under sec_1_507-3 any person who is a substantial contributor’ with regard to you will be treated as a substantial_contributor with respect to y finally under sec_1_507-3 where transferee_liability applies y will be treated as receiving the transferred assets subject_to your prior excise_tax liabilities under chapter and any penalties resulting therefrom if any to the extent you did not previously satisfy those liabilities under sec_1_507-3 of the regulations if a private_foundation transfers all of its net assets to another private_foundation which is effectively controlled by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq and part il of subchapter_f of chapter of the code sec_507 through such a transferee private_foundation shall be treated as if it were the transferor you a private_foundation will transfer all of your assets to y a private_foundation that will be controlled by the same persons that control you accordingly y will be treated as if for all private_foundation purposes it were you sec_4940 sec_4940 of the code generally imposes an excise_tax on a private foundation's net_investment_income for the taxable_year sec_53_4940-1 and f of the foundation regulations state that gross_investment_income includes interest dividends rents royalties and capital_gains from the sale_or_other_disposition of property_held_for_investment purpose because you will transfer all of your assets to y who will be effectively controlled by the same persons any excess sec_4940 tax that you paid may be used by y to offset its own sec_4940 tax_liability see sec_1_507-3 after you transfer all your assets to y y will be treated as your successor for purposes of sec_4940 of the code and will be entitled to take into account your qualifying distributions experience from certain prior years in determining whether it satisfies the requirements of sec_4940 for the reduced_rate of tax sec_4942 sec_4942 of the code generally imposes a tax on the undistributed_income_of_a_private_foundation other than an operating_foundation under sec_4942 for any taxable_year since you will transfer all of your assets to y who will be effectively controlled by the same persons y will be treated as though it were you under sec_1_507-3 of the regulations therefore y will assume all obligations with respect to your undistributed income’ within the meaning of sec_4942 if any and y will reduce its own distributable_amount under sec_4942 by the amount of your excess qualifying distributions under sec_4942 conclusion based on the foregoing we rule as follows y will be permitted to take advantage of any special rules or savings provisions under chapter to the same extent as available to you this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice deletions you should follow the instructions in notice if you disagree with our proposed this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling assumes that y will apply for recognition of exemption under sec_501 of the code_and seek classification as a private_operating_foundation under sec_4942 however this ruling makes no determination as to the exempt status of y y must obtain its own determination_letter recognizing it as a tax exempt entity this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely acting manager exempt_organizations technical group enclosure notice
